 

Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of this 1st day
of January, 2018 but effective as of September 24, 2017 (hereinafter the
“Effective Date”) by and between CenterState Bank, N.A., a national banking
association (the "Bank"), and Mark W. Thompson (the "Executive").

 

WHEREAS, the Executive has been named the President of the Bank, possessing
unique skills, knowledge, and experience relating to the Bank’s business, and
the Executive has made and is expected to continue to make major contributions
to the profitability, growth, and financial strength to the Bank and its
affiliates; and

 

WHEREAS, this Agreement supersedes in its entirety that certain Employment
Agreement by and between the Bank and the Executive, dated June 1, 2014, which
Employment Agreement shall terminate and be of no further force and effect as of
the Effective Time;

 

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

EMPLOYMENT

 

1.1Employment. Effective as of the Effective Date, the Bank shall employ the
Executive to serve as President, subject to the terms and conditions of this
Agreement and for the period stated in Section 1 .2. The Executive shall serve
under the direction of the Chief Executive Officer of the Bank and shall have
such duties and responsibilities as are consistent with the President’s position
for a bank of similar size and complexity as the Bank.  The Executive shall
exclusively devote full working time, energy, and attention to the business of
the Bank and to the promotion of the Bank's interests throughout the term of
this Agreement. The Executive shall serve the Bank faithfully, diligently,
competently, and to the best of the Executive's ability.  Without the prior
written consent of the Bank, the Executive shall not render services to or for
any person, firm, bank, or other entity or organization in exchange for
compensation, regardless of the form in which the compensation is paid and
regardless of whether it is paid directly or indirectly to the Executive.
Nothing in this Section 1.1 shall prevent the Executive from managing his
personal investments and affairs, or engaging in community and charitable
activities, provided that doing so does not materially interfere with the proper
performance of the Executive's duties and responsibilities under this Agreement.

 

1.2Term. The initial term of employment shall be a period of three years,
commencing on the Effective Date and expiring on the close of business at the
end of three (3) years from the Effective Date, subject to earlier termination
or extension as provided herein (“Term”). On the first anniversary of the
Effective Date and on each anniversary thereafter, the Executive's employment
shall be extended automatically for one additional year unless the Bank's Board
of Directors or the Executive determine that the Term shall not be extended. If
the Board of Directors or the Executive determine not to extend the Term, such
party shall notify the other party in writing at least 90 days prior to the
anniversary of the Effective Date. If the Bank’s Board of Directors or the
Executive decides not to extend the term of employment, this Agreement shall
nevertheless remain in force until the employment Term expires. The Board's
decision not

1

 

--------------------------------------------------------------------------------

 

to extend the term of employment shall not by itself give the Executive any
rights under this Agreement to claim an adverse change in position,
compensation, or circumstances or otherwise to claim any entitlement to
severance benefits under Article 4 of this Agreement.

 

 

ARTICLE 2

COMPENSATION

 

2.1Base Salary. In consideration of the Executive's performance of the
obligations under this Agreement, during the Term, the Bank shall pay or cause
to be paid to the Executive a salary at the annual rate of not less than
$320,000 (as may be increased from time to time, the "Base Salary''), payable in
installments in accordance with the Bank's regular payroll policies and
procedures. The Executive's salary shall be reviewed annually by the Bank's
Board of Directors or by the Board committee having jurisdiction over executive
compensation. In the discretion of the Board of Directors or the Board committee
having jurisdiction over executive compensation, the Executive's Base Salary may
be increased at any time and from time to time. However, the Executive's Base
Salary shall not be reduced at any time during the Term.

 

 

2.2Incentive Compensation.  For each calendar year during the Term, the
Executive shall be eligible to participate in the Bank’s incentive compensation
plans, which includes a cash bonus plan and an equity based grant plan, each of
which are subject to the terms and conditions and objectives of the respective
plan.  The Executive’s target incentive compensation opportunity under the cash
incentive plan shall be 50% of the Executive’s Base Salary, which incentive
opportunity shall be based upon the achievement of such objectives and goals as
shall be established by the Bank for the Executive from time to time, and
subject to the terms and conditions and other objectives and goals of the
incentive plan generally, as applied to all participants in the plan, including
a deferral of a percentage of the cash bonus, as well as the other terms and
conditions of this Agreement.  

 

2.3Benefit Plans and Perquisites.

 

(a) Benefit plans. The Executive shall be entitled throughout the Term of this
Agreement to participate in any and all employee compensation and benefit plans
in effect from time to time, including without limitation, plans providing
medical, dental, disability, and group life benefits, including the Bank's
401(k) Plan, and to receive any and all other fringe benefits provided from time
to time, provided that the Executive satisfies the eligibility requirements for
any such plans or benefits.

 

(b) Reimbursement of Business Expenses. Subject to the Bank’s policies and
guidelines issued from time to time and upon submission of documentation to
support expense reimbursement in conformity with applicable requirements of
federal income tax laws and regulations, the Executive shall be entitled to
reimbursement for all reasonable business, entertainment, and travel expenses
incurred by the Executive in performing his responsibilities under this
Agreement during the term, including but not limited to lodging and meals, cell
phone allowance; and reimbursement for mileage at the maximum allowable rate
under the Internal Revenue Code of 1986, as amended (“IRC”) for automobile usage
when conducting Bank business.  

 

(c) Vacation; unpaid time off.  The Executive shall be entitled to twenty six
(26) days paid annual vacation and sick leave in accordance with the policies
established by the Bank with respect thereto.

 




2

 

--------------------------------------------------------------------------------

 

(d)  Sale of Home/Moving Expenses.  The Executive’s main place of business will
be Winter Haven, Florida.  The Bank agrees to purchase from the Executive his
home located in Delray Beach at the average of two appraisals ordered by the
Bank, plus reimburse Executive for actual and documented closing costs.  Bank
also will pay Executive the average of two quotes for moving expenses from
Executive’s home in Delray Beach, Florida to his chosen home in Central Florida.

 

 

ARTICLE 3

EMPLOYMENT TERMINATION

 

3.1Termination Because of Death or Disability.

 

(a) Death. The Executive's employment shall terminate automatically at the
Executive's death. The Executive's estate shall receive any sums due to the
Executive as Base Salary and reimbursement of expenses through the end of the
month in which death occurred, and any bonus or incentive compensation earned
(as defined in the plan or arrangement under which such bonus or incentive
compensation is awarded) or accrued through the date of death, including any
unvested amounts awarded for previous years. For twelve months after the
Executive's death the Bank shall provide without cost to the Executive's family
continuing health care coverage under COBRA substantially identical to that
provided for the Executive before death.

 

(b)  Disability. The Bank may terminate the Executive's employment if the
Executive becomes disabled, by delivery of written notice to the Executive 30
days prior to the date of termination.  For purposes of this Agreement, the
Executive shall be considered “disabled” if an independent physician selected by
the Bank and reasonably acceptable to the Executive or the Executive's legal
representative determines that, because of illness or accident, the Executive is
unable to perform the Executive's duties and will be unable to perform the
Executive's duties for a period of 90 consecutive days, and the Insurance
Company that is providing the Executive's disability insurance coverage concurs
that the Executive is considered "disabled" pursuant to the terms and conditions
of the insurance policy in place as contemplated in Section 2.3(a). The
Executive shall not be considered disabled, however, if the Executive returns to
work on a full-time basis within 30 days after the Bank gives notice of
termination due to disability. If the Executive’ s employment terminates because
of disability, the Executive shall receive the salary earned through the date on
which termination became effective, any bonus or incentive compensation earned
(as defined in the plan or arrangement under which such bonus or incentive
compensation is awarded) but unpaid to the Executive for the calendar year
preceding the calendar year in which the termination became effective, and
including any earned (as defined in the Bank’s incentive plan under which such
bonus or incentive compensation is awarded) but unpaid amounts for previous
years, any payments the Executive is eligible to receive under any disability
insurance program in which the Executive participates, and such other benefits
to which the Executive may be entitled under the Bank's benefit plans, policies,
and agreements, or other provisions of this Agreement.

 

3.2Involuntary Termination with Cause. The Bank may terminate the Executive's
employment with “Cause” (as defined below).  If the Executive's employment
terminates with Cause, the Executive shall receive the Base Salary through the
date on which termination becomes effective and reimbursement of expenses to
which the Executive is entitled when termination becomes effective. The
Executive shall not be deemed to have been terminated with Cause under this
Agreement unless and until there is delivered to the Executive a copy of a
resolution adopted at a meeting of the Board of Directors called and held for
the purpose, which resolution shall (x) contain findings that in the Board's
good faith opinion the Executive has committed an act constituting Cause, and
(y) specify the particulars thereof. For purposes of this Agreement, “Cause”
means any of the following:

3

 

--------------------------------------------------------------------------------

 

 

 

(a)

incompetence or dishonesty in Executive’s job performance, gross negligence,
deliberate neglect of duties, willful malfeasance or misconduct in performance
or failure to substantially perform the duties assigned to the Executive by the
Bank;

 

(b)

conviction of a felony or of any offense involving moral turpitude, dishonesty,
breach of trust, organized crime or racketeering;

 

(c)

fraud, disloyalty, dishonesty, or willful violation of any law or significant
Bank policy committed in connection with the Executive’s employment; or

 

(d)

the Executive’s unreasonable and/or abusive use of addictive substances, which
in the sole discretion of the Bank, may or could interfere with the Executive’s
ability to perform his duties.

3.3Involuntary Termination Without Cause and Voluntary Termination with Good
Reason.  With written notice to the Executive 90 days in advance, the Bank may
terminate the Executive's employment without Cause. Termination shall take
effect at the end of the 90-day period. With advance written notice to the Bank
as provided in clause (b) below, the Executive may terminate employment with
Good Reason. If the Executive's employment terminates involuntarily without
Cause or voluntarily but with Good Reason, the Executive shall be entitled to
the benefits specified in Article 4 of this Agreement. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions of the safe-harbor
definition of good reason contained in IRC Section 409A are satisfied, as the
same may be amended from time to time (“Good Reason”).  References in this
Agreement to IRC Section 409A include rules, regulations, and guidance of
general application issued by the Department of the Treasury under IRC Section
409A.  For purposes of clarification and without intending to affect the
foregoing reference to IRC Section 409A for the definition of Good Reason, as of
the Effective Date, the safe-harbor definition of separation from service for
good reason in Rule 1.409A-1(n)(2)(ii) would provide as follows:

 

(a) A voluntary termination by the Executive if any of the following occur
without the Executive’s advance written consent:

 

 

(w)

A reduction in the Executive’s Base Salary;

 

(x)

A material diminution of the Executive’s authority, duties, or responsibilities;

 

(y)

A material change in the principal office location at which the Executive must
perform services for the Bank, which, for purposes of this provision shall be a
location outside the 50 mile radius from the Executive’s existing office
location; or

 

(z)

Any other action or inaction that constitutes a material breach by the Bank of
this Agreement.

(b)The Executive must give notice to the Bank of the existence of one or more of
the conditions described in clause (a) within 90 days after the initial
existence of the condition, and the Bank shall have 30 days thereafter to remedy
the condition. In addition, the Executive's voluntary termination because of the
existence of one or more of the conditions described in clause (a) must occur
within twenty-four months after the initial existence of the condition

 

3.4Voluntary Termination by the Executive Without Good Reason.  If the Executive
terminates employment voluntarily but without Good Reason, the Executive shall
receive the Base Salary and any expense reimbursement to which the Executive is
entitled through the date on which termination becomes effective.

4

 

--------------------------------------------------------------------------------

 

 

3.5Termination Generally.  All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations recordings or correspondence, in
whatever form they may exist, and all copies, abstracts and summaries of the
foregoing, and all physical items related to the business of the Bank, its
affiliates, and their respective directors and officers, whether of a public
nature or not and whether prepared by Executive or not, are, and at employment
termination, shall remain the exclusive property of the Bank, and without the
Bank's advance written consent, shall not be removed from Bank premises except
as required in the course of providing services under this Agreement, and at
termination shall be promptly returned by the Executive to the Bank.

 

ARTICLE 4

SEVERANCE COMPENSATION

 

4.1Cash Severance after Termination Without Cause or Termination with Good
Reason.   If the Executive's employment is terminated by the Bank without Cause
or by the Executive voluntarily but with Good Reason, the Bank shall pay to the
Executive, within thirty (30) days after the Executive's employment terminates
with the Bank (or if the Executive and the Bank have not entered into a release
as described in Section 4.3 below in the initial thirty (30) day period, up to
ninety (90) days after the Executive's employment terminates), in a single lump
sum, cash in an amount equal to the then Base Salary and any annual bonus or
incentive compensation earned by Executive as of the last calendar year end of
employment (as calculated annually based on goals and targets defined in the
plan or arrangement under which such bonus or incentive compensation is awarded)
that remains unpaid, without discount for the time value of money.  

 

4.2Post-Termination Insurance Coverage. (a) Subject to Section 4.2(b), if the
Executive's employment is terminated by the Bank without Cause or by the
Executive voluntarily but with Good Reason, the Bank shall continue or cause to
be continued at the Bank's expense and on behalf of the Executive and the
Executive's dependents and beneficiaries medical and dental insurance coverage
as in effect during and in accordance with the same schedule prevailing in the
12 months preceding the date of the Executive's termination. The medical and
dental insurance benefits provided by this Section 4.2(a) shall be reduced if
the Executive obtains medical or dental insurance benefits through another
employer, or eliminated entirely if the other employer's insurance benefits are
equivalent or superior to the benefits provided under this Section 4.2(a). If
the insurance benefits are reduced, they shall be reduced by an amount such that
the Executive's aggregate insurance benefits for the period specified in this
section 4.2(a) are equivalent to the benefits to which the Executive would have
been entitled had the Executive not obtained medical or dental insurance
benefits through another employer. The medical and dental insurance coverage and
disability benefit shall continue until the first to occur of (w) the
Executive's return to employment with the Bank or another employer providing
equivalent or superior insurance benefits, (x) the Executive's attainment of age
65, (y) the Executive's death, or (z) the end of the Term remaining under this
Agreement when the Executive's employment terminates. This Section 4.2 shall not
be interpreted to limit any benefits to which the Executive or the Executive's
dependents or beneficiaries may be entitled under any of the Bank's employee
benefit plans, agreements, programs, or practices after the Executive's
employment terminates, including, without any limitation, any retiree medical
benefits.

 

(b)If (x) under the terms of the applicable policy or policies for the insurance
benefits specified in Section 4.2(a), it is not possible to continue the
Executive's coverage, or (y) when employment termination occurs, (i) the
Executive is a specified employee within the meaning of IRC Section 409A, (ii)
if any of the continued insurance benefits specified in Section 4.2(a) would be
considered deferred compensation under Section 409A, or (iii) if an exemption
from the six-month delay requirement of Section 409A(a)(2)(B)(i) is not
available for that particular insurance benefit, instead of continued insurance
coverage under Section 4.2(a), the Bank shall pay to the Executive in a

5

 

--------------------------------------------------------------------------------

 

single lump sum an amount in cash equal to the present value of the Bank's
projected cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for the lesser of the
number of months remaining in the term of this Agreement or the number of months
until the Executive attains age 65. The lump-sum payment shall be made 30 days
after employment termination or, if Section 4.2(b) applies and a six-month delay
is required under IRC Section 409A, on the first day of the seventh month after
the month in which the Executive’s employment terminates.

 

4.3Release. The Executive shall be entitled to no compensation or other benefits
under this Article 4 unless (x) within 90 days after the Executive's employment
termination the Executive shall have entered into a release in form satisfactory
to the Bank acknowledging the Executive's remaining obligations and discharging
the Bank, as well as the Bank's officers, directors, and employees for their
actions for or on behalf of the Bank, from any other claims or obligations
arising out of the Executive' s employment by the Bank, including the
circumstances of the Executive's employment termination, and (y) within that
90-day period the release shall have become irrevocable, final, and binding on
the Executive under all applicable law, with expiration of all applicable
revocation periods. I f the final day of the 90-day period for execution and
finality of a liability release occurs in the taxable year after the year in
which the Executive’s employment termination occurs, the benefits to the
Executive under this Article 4 shall be payable in the taxable year in which the
90-day period ends and shall not be paid in the taxable year in which employment
termination occurs. Nothing in this Section 4.3 is intended to abrogate the
Executive’s review and revocation rights under the Older Workers’ Benefit
Protection Act that may be included in any such release, and the 90-day period
shall be extended if necessary to permit Executive to exercise such rights.  The
non-compete and other covenants contained in Article 7 of this Agreement are not
contingent on the Executive entering into a release under this Section 4.3 and
shall be effective regardless of whether the Executive enters into the
release.  

 

ARTICLE 5

CHANGE IN CONTROL

 

5.1Change in Control Benefits.  If (i) a Change in Control occurs after the
Effective Date and during the term of this Agreement, and (ii) within 12 months
following such Change in Control, either the Corporation terminates the
Executive’s employment without Cause or the Executive terminates the Executive’s
employment with Good Reason, then the Corporation shall promptly make or cause
to be made a lump-sum payment to the Executive in an amount in cash equal to two
(2) times the Executive’s Base Salary (the “Change in Control Payment”). The
Change in Control Payment payable to the Executive hereunder shall not be
reduced to account for the time value of money or discounted to present value.
If the Executive receives a Change in Control Payment under this Section 5.1,
the Executive shall not be entitled to any additional severance benefits under
Section 4.1 of this Agreement after employment termination. The Executive shall
be entitled to benefits under this Section 5.1 on no more than one occasion
during the term of this Agreement.

 

5.2Change in Control Defined. For purposes of this Agreement “Change in Control”
means:

 

(a) Change in ownership: CenterState Bank Corporation (the “Corporation”)
consummates a transaction that results in the voting securities of the
Corporation outstanding immediately prior to such transaction representing 50%
or less of the total fair market value or total voting power of the resulting
company after such transaction, or

 

(b) Change in effective control: (x) any one person or more than one person
acting as a group (other than an employee benefit plan of the Corporation or the
Bank) acquires within a 12-month period ownership

6

 

--------------------------------------------------------------------------------

 

of Corporation stock possessing 30% or more of the total voting power of
Corporation stock that is not endorsed in advance by a majority of the
Corporation’s Board of Directors, or (y) a majority of the Corporation’s board
of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed in advance by a majority of the
Corporation’s board of directors, or

 

(c) Change in ownership of a substantial portion of assets:  The Corporation
completes the sale or disposition (in one transaction or a series of
transactions) of all or substantially all of the Corporation’s assets.

 

 

ARTICLE 6
CONFIDENTIALITY AND CREATIVE WORK

 

6.1Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm. company, or bank any confidential information of any nature
concerning the Bank or its business, or anything connected therewith. As used in
this Article 6, the term "confidential information" means any and all of the
Bank's and its affiliates'  confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to -

 

 

(a)

the whole or any portion or phase of any business plans, processes, practices,
methods, policies and procedures, agreements, pending negotiations, manuals,
financial information, purchasing data, supplier data and vendor information,
accounting records and data and other business and financial information;

 

 

(b)

the whole or any portion or phase of any research and development information, ,
ideas, computer programs, software, applications, operating systems, software
and web design and procedures, databases algorithms, system architecture,
security processes and processes and other technical information;

 

 

(c)

the whole or any portion or phase of any marketing or sales information, sales
records, customer lists, customer information, employee lists, employee
information, payroll data, staffing and organizational charts, shareholder
lists, financial products and services, financial products and services pricing,
financial information and projections, or other sales information; and

 

 

(d)

trade secrets, as defined from time to time by the laws of the State of Florida.

 

The Executive understands that the above list is not exhaustive, and that
confidential information includes any information that is marked or otherwise
identified as confidential or proprietary or that would appear to a reasonable
person to be confidential or proprietary in the context and circumstances in
which the information is known or used. Executive further understands that
confidential information developed by Executive in the course of the Executive’s
employment by the Bank shall be owned by the Bank and subject to the
confidentiality restrictions of this Agreement.  Notwithstanding the foregoing,
confidential information shall exclude information that, as of the date hereof
or at any time after the date hereof, is published or disseminated without
obligation of confidence or that becomes a part of the public domain (x) by or
through action of the Bank, or (y) otherwise than by or at the direction of the
Executive. This Section 6.1 does not prohibit disclosure required by an order of
a court having jurisdiction or a subpoena from an appropriate governmental
agency or disclosure made by the Executive in the ordinary course of business
and within the scope of the Executive’s authority.

 

7

 

--------------------------------------------------------------------------------

 

6.2Return of Materials. The Executive agrees to deliver or return to the Bank
upon termination, or upon expiration of this Agreement, or as soon thereafter as
possible, all written information and any other similar items furnished by the
Bank or prepared by the Executive in connection with the Executive’s services
hereunder. The Executive will retain no copies thereof after termination of this
Agreement or termination of the Executive’s employment.

 

6.3Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Bank.  The Executive hereby assigns to the Bank all
rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws. This Section 6.3 shall not be construed to require assignment to the Bank
of the Executive's right, title, and interest in creative work and work product,
including but not limited to inventions, patents, trademarks, and copyrights,
developed by the Executive entirely on the Executive's own time and without
using the Bank's equipment, supplies, facilities, or trade secrets, unless the
creative work or work product (x) relates to the Bank's business or actual or
demonstrably anticipated research or development or (y) results from any work
performed by the Executive for the Bank.   However, to enable the Bank to
determine the rights of the Bank and the Executive in any creative work and work
product developed by the Executive that the Executive considers non-assignable
under this Section 6.3, including but not limited to inventions, patents,
trademarks, and copyrights, the Executive shall during the term of this
Agreement timely report to the Bank all such creative work and work product.

 

6.4Injunctive Relief.  The Executive hereby acknowledges that the enforcement of
this Article 6 is necessary to ensure the preservation, protection, and
continuity of the business, trade secrets, and goodwill of the Bank, and that
the restrictions set forth in this Article 6 are reasonable in terms of time,
scope, territory, and in all other respects.  The Executive acknowledges that it
is impossible to measure in money the damages that will accrue to the Bank if
the Executive fails to observe the obligations imposed by this Article
6.  Accordingly, if the Bank institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Bank and the Executive agrees not to urge in any such
action the claim or defense that an adequate remedy at law exists.  If there is
a breach or threatened breach by the Executive of the provisions of this Article
6, the Bank shall be entitled to an injunction without bond to restrain the
breach or threatened breach, and the prevailing party in any the proceeding
shall be entitled to reimbursement for all costs and expenses, including
reasonable attorneys’ fees.  The existence of any claim or cause of action by
the Executive against the Bank shall not constitute and shall not be asserted as
a defense by the Executive to enforcement of Article 6.

 

6.5Affiliates' Confidential Information is Covered. For purposes of this
Agreement the term "affiliate" includes CSFL and any entity that directly or
indirectly through one or more intermediaries’ controls, is controlled by, or is
under common control with CSFL or the Bank.

 

6.6Survival of Obligations. The Executive's obligations under Article 6 shall
survive employment termination regardless of the manner in which termination
occurs and shall be binding upon the Executive's heirs, executors, and
administrators indefinitely.

 




8

 

--------------------------------------------------------------------------------

 

 

ARTICLE 7

RESTRICTIONS APPLICABLE DURING AND AFTER EMPLOYMENT TERMINATION

 

7.1Restrictions on the Executive’s Employment and Post-Employment Activities.
The restrictions in this Article 7 have been negotiated, presented to and
accepted by the Executive contemporaneous with the offer and acceptance by the
Executive of this Agreement. The Bank's decision to enter into this Agreement is
conditioned upon the Executive's agreement to be bound by the restrictions
contained in this Article 7.  For purposes of this Article 7, references to
“Bank” include not only the Bank but also CenterState Bank Corporation and any
subsidiary or affiliate.

 

(a)  Promise of no solicitation.  The Executive promises and agrees that, based
on its experience with and relationship to the Bank and its Customers during the
Restricted Period (as defined below), the Executive shall:

 

 

1.

not directly or indirectly solicit or attempt to solicit any Customer (as
defined below), using any form of written, oral or electronic communication, or
social media, to accept or purchase Financial Products or Services (as defined
below) of the same nature, kind, or variety as provided to the Customer by the
Bank during the two years immediately before the Executive’s employment
termination with the Bank,

 

 

2.

not directly or indirectly influence or attempt to influence any Customer,
shareholder, joint venturer, or other business partner of the Bank to alter that
person or entity’s business relationship with the Bank in any respect, and

 

 

3.

not accept the Financial Products or Services business of any Customer or
provide Financial Products or Services to any Customer on behalf of anyone other
than the Bank,

 

(b)  Promise of no competition.  The Executive promises and agrees that, during
the Restricted Period and in the Restricted Territory, the Executive shall not
contribute in any manner to any other entity (as an employee, officer, director,
stockholder, consultant, contractor, agent, partner or other similar capacity),
engage in any activity that would require disclosure of confidential information
(as defined herein) or engage, undertake or participate in the business of
providing, selling, marketing or distributing Financial Products or Services of
a similar nature, kind or variety (x) as offered by the Bank to Customers during
the two years immediately before the Executive’s employment termination with the
Bank, and (y) as offered by the Bank to any of its Customers during the
Restricted Period.  Subject to the above provisions and conditions of this
subparagraph (b), the Executive also promises that, during the Restricted
Period, the Executive shall not become employed by or serve as a director,
partner, organizer, consultant, agent, or owner of 5% or more of the outstanding
stock of or contractor to any entity providing or proposing to provide Financial
Products or Services that is located in or conducts business in the Restricted
Territory.

 

(c)  Promise of no raiding/hiring.  The Executive promises and agrees that
during the Restricted Period, the Executive shall not solicit or attempt to
solicit and shall not encourage or induce in any way or in any manner, including
by written, oral or electronic communications or social media, any employee,
joint venturer, or business partner of the Bank to terminate an employment or
contractual or joint venture relationship with the Bank.  The Executive agrees
that the Executive shall not, either directly or indirectly, on the Executive’s
own behalf or in the service or on behalf of another, hire any person employed
by Bank during the two-year period before the Executive’s employment termination
with the Bank or any person employed by the Bank during the Restricted Period.

9

 

--------------------------------------------------------------------------------

 

 

(d)  Promise of no disparagement.  The Executive promises and agrees that the
Executive shall not cause statements to be made (whether written or oral) that
reflect negatively on the business reputation of the Bank.  The Bank likewise
promises and agrees that the Bank shall not, and shall instruct its directors
and officers to not cause statements to be made (whether written or oral) that
reflect negatively on the reputation of the Executive.  Nothing herein is
intended to restrict the Executive or the Bank from testifying truthfully in
response to any lawfully served subpoena or other legal process.

 

(e)  Acknowledgment.  The Executive and the Bank acknowledge and agree that the
provisions of this Article 7 have been negotiated and carefully determined to be
reasonable and necessary for the protection of legitimate business interests of
the Bank.  Both parties agree that a violation of Article 7 is likely to cause
immediate and irreparable harm that will give rise to the need for court ordered
injunctive relief.  In the event of a breach or threatened breach by the
Executive of any provision of this Agreement, the Bank shall be entitled to
obtain an injunction without bond restraining the Executive from violating the
terms of this Agreement and to institute an action against the Executive to
recover damages from the Employee for such breach.  These remedies for default
or breach are in addition to any other remedy or form of redress provided under
Florida law.  The parties acknowledge that the provisions of this Article 7
survive termination of the employment relationship.  The parties agree that if
any of the provisions of this Article 7 are deemed unenforceable by a court of
competent jurisdiction, that such provisions may be stricken as independent
clauses by the court in order to enforce the remaining territory restrictions
and that the intent of the parties is to afford the broadest restriction on
post-employment activities as set forth in this Agreement.  Without limiting the
generality of the foregoing, without limiting the remedies available to the Bank
for violation of this Agreement, and without constituting an election of
remedies, if the Executive violates any of the terms of Article 7, the Executive
shall forfeit on the Executive’s own behalf and that of beneficiary(ies) any
rights to and interest in any severance or other benefits under this Agreement
or other contract the Executive has with the Bank.

 

(f)  Definitions:  

 

1.  “Restricted Period” means the Term of this Agreement and the 12-month period
immediately after the Executive’s termination and/or separation of employment
with the Bank, regardless of the reason for termination and/or separation.  The
Restricted Period shall be extended in an amount equal to any time period during
which a violation of Article 7 of this Agreement is proven. 

 

2.  “Restricted Territory” means the State of Florida.

 

3.  “Customer” means any individual, joint venturer, entity of any sort, or
other business with, for or to whom the Bank has provided Financial Products or
Services during the Executive’s employment with the Bank; or any individual,
joint venturer, entity of any sort, or business whom the Bank has identified as
a prospective customer of Financial Products or Services within the last two
years of the Executive’s employment with the Bank.

 

4.  “Financial Products or Services” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Bank or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking, or other products or
services of the type of which the Executive was involved during the Executive’s
employment with the Bank.

 

10

 

--------------------------------------------------------------------------------

 

ARTICLE 8
MISCELLANEOUS

 

8.1Successors and Assigns. 

(a)  This Agreement is binding on successors.  This Agreement shall be binding
upon the Bank and any successor to the Bank, including any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Bank by purchase, merger, consolidation, reorganization, or otherwise.  But this
Agreement and the Bank’s obligations under this Agreement are not otherwise
assignable, transferable, or delegable by the Bank.  By agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor to
all or substantially all of the business or assets of the Bank expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Bank would be required to perform had no succession occurred.

(b)  This Agreement is enforceable by the Executive’s heirs.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.

(c)  This Agreement is personal in nature and is not assignable.  This Agreement
is personal in nature.  Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided herein.  Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution.  If the Executive attempts an
assignment or transfer that is contrary to this Section 8.1, the Bank shall have
no liability to pay any amount to the assignee or transferee.

8.2Governing Law, Jurisdiction and Forum.  This Agreement shall be construed
under and governed by the internal laws of the State of Florida, without giving
effect to any conflict of laws provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.  By entering into this
Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in the State of Florida.  Any
actions or proceedings instituted under this Agreement shall be brought and
tried solely in courts located in Polk County, Florida or in the federal court
having jurisdiction in Winter Haven, Florida.  The Executive expressly waives
the right to have any such actions or proceedings brought or tried elsewhere.

8.3Entire Agreement.  This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive.  Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void.

8.4Notices.  Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the most current address of the
Executive in the personnel records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank at 1101 First Street South,
Winter Haven, FL 33880, Attention: President. 

8.5Severability.  If there is a conflict between any provision of this Agreement
and any statute,

11

 

--------------------------------------------------------------------------------

 

regulation, or judicial precedent, the latter shall prevail, but the affected
provisions of this Agreement shall be curtailed and limited solely to the extent
necessary to bring them within the requirements of law.  If any provision of
this Agreement is held by a court of competent jurisdiction to be indefinite,
invalid, void or voidable, or otherwise unenforceable, the remainder of this
Agreement shall continue in full force and effect unless that would clearly be
contrary to the intentions of the parties or would result in an injustice.

8.6Captions and Counterparts.  The captions in this Agreement are solely for
convenience.  The captions do not define, limit, or describe the scope or intent
of this Agreement.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.7Amendment and Waiver.  This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto.  The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall not be
construed to be a waiver of any such provision or affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every such provision.  No waiver or any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.

8.8FDIC Part 359 Limitations.  Despite any contrary provision within this
Agreement, any payments made to the Executive under this Agreement, or
otherwise, shall be subject to compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments, and any
other regulations or guidance promulgated thereunder.

8.9 Consultation with Counsel and Interpretation of this Agreement.  The
Executive has had the assistance of counsel of the Executive’s choosing in the
negotiation of this Agreement or the Executive has chosen not to have the
assistance of counsel.  Both parties hereto having participated in the
negotiation and drafting of this Agreement, they hereby agree that there shall
not be strict interpretation against either party in any review of this
Agreement in which interpretation of the Agreement is an issue.

8.10Compliance with IRC Section 409A.  The Bank and the Executive intend that,
this Agreement, including the exercise of authority or discretion under this
Agreement, shall comply with IRC Section 409A.  If the Executive’s employment
terminates when the Executive is a specified employee, as defined in IRC Section
409A, and if any payments under this Agreement, including Article 4, will result
in additional tax or interest to the Executive because of Section 409A, then
despite any provision of this Agreement to the contrary, the Executive shall not
be entitled to the payments until the earliest of (x) the date that is at least
six months after termination of the Executive’s employment for reasons other
than the Executive’s death, (y) the date of the Executive’s death, or (z) any
earlier date that does not result in additional tax or interest to the Executive
under IRC Section 409A.  As promptly as possible after the end of the period
during which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum.  If any
provision of this Agreement does not satisfy the requirements of IRC Section
409A, the provision shall be applied in a manner consistent with those
requirements despite any contrary provision of this Agreement.  If any provision
of this Agreement would subject the Executive to additional tax or interest
under IRC Section 409A, the Bank shall reform the provision.  However, the Bank
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision.  References in this
Agreement to IRC Section 409A include rules, regulations, and guidance of
general application issued by the Department of the Treasury under IRC Section
409A.

12

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Employment Agreement as of
the date first written above.

EXECUTIVE

 

 

CenterState Bank, N.A.

/s/ Mark W. Thompson                              

 

 

By:

/s/ John C. Corbett

Mark W. Thompson

 

 

John C. Corbett

 

 

 

Chief Executive Officer

Date: January 1, 2018

 

Date:

January 1, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 